



COURT OF APPEAL FOR ONTARIO

CITATION: Singh v. Braithwaite, 2019 ONCA 174

DATE: 20190305

DOCKET: C65602

Simmons, Tulloch and Brown JJ.A.

BETWEEN

Sohan Singh

Plaintiff (Appellant)

and

Stephen Dennis James Braithwaite

Defendant (Respondent)

Patrick Di Monte, for the appellant

Brian Pickard, for the respondent

Heard and released orally: February 25, 2019

On appeal from the
    order of Justice Benjamin Glustein of the Superior Court, dated June 21, 2018.

REASONS FOR DECISION

[1]

The appellant appeals from the order dated June 21, 2018 dismissing for
    delay his action for solicitor negligence against the respondent.

[2]

We see no merit in the appeal. The solicitor negligence action was
    commenced in August 2009 and related to the dismissal of a motor vehicle
    accident action that related to two accidents that occurred in 2001.

[3]

The appellant has provided no meaningful response to the motion judge's
    finding of inordinate and inexcusable delay giving rise to a strong presumption
    of prejudice.

[4]

Concerning the solicitor negligence action, the motion judge found it
    took the appellant more than five years to answer his undertakings and that
    this delay was unexplained. These conclusions are well supported by the record.

[5]

Moreover, we see no error in the motion judges conclusion that actual
    prejudice resulted from the delay. Given the passage of time and missing
    evidence there was no realistic possibility that a trial within a trial could
    occur.

[6]

The appeal is therefore dismissed. Costs of the appeal are to the
    respondent on a partial indemnity scale in the agreed upon amount of $10,000.00
    inclusive of disbursements and applicable taxes.

Janet Simmons J.A.

M. Tulloch J.A.

David Brown J.A.


